Filed 1/20/16 P. v. Kelly CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B265838

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. YA050993)
         v.

SANTANA KELLY,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Scott T.
Millington, Judge. Affirmed.
         Dee A. Hayashi, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In 2002 Santana Kelly was convicted of evading a police officer (Veh. Code,
§ 2800.2, subd. (a)), a felony. In March of 2015, he filed a petition to recall his sentence
pursuant to Penal Code section 1170.18, enacted as part of Proposition 47. The trial court
denied that petition, noting that defendant’s commitment offense was ineligible for relief
under Proposition 47.
       Defendant appealed and we appointed counsel to represent him on appeal. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. On November 18, 2015, we advised defendant
he had 30 days within which to personally submit any contentions or issues he wished us
to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
Eligibility for resentencing under Penal Code section 1170.18 is limited to convictions for
the offenses specified therein, in subdivision (a). Defendant’s commitment offense is not
within the scope of that section.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                  LUI, J.
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.




                                              2